DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, line 3 “the monitor support” should be amended to –a monitor support–
Claim 1, line 11 “which monitor tray” should be amended to –which the monitor tray–
Claim 2, line 2 “the anchoring end” should be amended to –an anchoring end–
Claim 2, line 2 “the fixed vertical support” should be amended to –the fixed vertical supporting structure–
Clam 3, line 2 “the anchoring end” should be amended to –an anchoring end–
Claim 3, line 2 “the fixed horizontal support” should be amended to –the fixed horizontal supporting structure–
Claim 5, line 2 “the pivot” should be amended to –the one or more pivot–
Claim 6, line 3 “the operation position” should be amended to –the operational position–

Claim 10, line 17 “which monitor tray” should be amended to –which the monitor tray–
Claim 11, line 2 “an anchoring part of a support stanchion” should be amended to –the anchoring part of the support stanchion–
Claim 11, lines 3-4 “the fixed vertical support” should be amended to –the fixed vertical supporting structure–
Claim 12, line 2 “an anchoring part of a support stanchion” should be amended to –the anchoring part of the support stanchion–
Claim 12, lines 3-4 “the fixed vertical support” should be amended to –the fixed vertical supporting structure–
 	Claim 13, line 2 “the moment” should be amended to –a moment–
 	Claim 14, line 3 “the display device” should be amended to –the display monitor–
 	Claims 11-15, line 1 “a display monitor” should be amended to –the display monitor–
  	Claim 16, line 3 “a display monitor” should be amended to –the display monitor–
 	Claim 16, line 10 “the monitor tray” should be amended to –a monitor tray–
 	Claim 16, line 11 “which monitor tray” should be amended to –the monitor tray–
 	Claim 16, line 16 “the operational position” should be amended to –an operational position– 	
Claim 16, line 16 “the maintenance position” should be amended to –a maintenance position–

 	Claim 17, line 2 “the fixed vertical support” should be amended to –the fixed vertical supporting structure” 
	Claim 18, line 1 “the anchoring end” should be amended to –an anchoring end–
 	Claim 18, line 2 “the fixed horizontal support” should be amended to –the fixed horizontal supporting structure” 
 	Claim 20, line 1 “the pivot” should be amended to –the one or more pivot–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a pedestal system/method or system for supporting display monitor(s). However, the prior art of record have failed to teach at least the combination of the pedestal system/system for supporting display monitor(s). comprising a display monitor, a support stanchion having an anchoring part, a coupling part and stanchion body extending from the anchoring part, a counter balanced hinging mechanism coupled to the coupling part and the monitor stray the mechanism comprising one or more pivots upon which monitor tray is configured to rotate with respect to the support stanchion, a force producing device configured to apply a variable amount of force to the monitor tray based upon a position of the display monitor, the variable amount of force being at least a force sufficient to maintain the monitor tray stationary in an intermediate position between an operational and maintenance position along with the other recitations as claimed in claims 1, 10 and 16.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631